Order, Supreme Court, New York County (Carol Edmead, J.), entered June 6, 2006, which, inter alia, denied the application and dismissed the petition pursuant to CPLR 7503 (b) to stay arbitration, unanimously affirmed, with costs.
The petition to stay arbitration was properly denied. Contrary to petitioners’ contentions, no language in the parties’ agreement expressly made the procedures for the valuation of the holdings of the decedent’s estate conditions precedent to arbitration (see Matter of United Nations Dev. Corp. v Norkin Plumbing Co., 45 NY2d 358, 364 [1978]). Nor did the valuation provision by its own terms remove every issue relating to the valuation procedures from consideration by the arbitrators (cf. Matter of Dimson [Elghanayan], 19 NY2d 316 [1967]; Matter of American Silk Mills Corp. [Meinhard-Commercial Corp.], 35 AD2d 197 [1970]). Concur—Friedman, J.P, Sullivan, Nardelli, Catterson and McGuire, JJ.